Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-18-00755-CR

                              Jonathan Andrew PERALES,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR0068
                      Honorable Melisa C. Skinner, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED January 8, 2020.




                                             Patricia O. Alvarez, Justice